ORDER
PER CURIAM.
On December 11,1997, the Court issued an order extending the time for issuance of the mandate until further order of the Court. See U.S. Vet.App. R. 41(a). On December 15, the appellant, who had been pro se, filed with the Court, through an attorney, three papers: (1) A motion to file out-of-time a motion for reconsideration; (2) a motion for reconsideration based on the enactment on November 21, 1997, of Public Law 105-111; and (3) a Notice of Appeal (NOA) to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) regarding the Court’s September 29, 1997, decision. Donovan v. Gober, 10 Vet.App. 404 (1997).
Because the filing of the NOA to the Federal Circuit deprives this Court of jurisdiction over this case, see Cerullo v. Derwinski, 1 Vet.App. 195, 196 (1991) (“filing of an NOA confers plenary jurisdiction upon an appellate court”), the Court will deny the appellant’s two motions as moot. Upon consideration of the foregoing, it is
ORDERED that the appellant’s December 15, 1997, motion for leave to file out-of-time a motion for reconsideration and his December 15, 1997, motion for reconsideration are denied as moot.